FILED
                             NOT FOR PUBLICATION                             JUN 23 2011

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



CHHER SINGH,                                     No. 08-72322

               Petitioner,                       Agency No. A098-520-055

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 15, 2011 **

Before:        CANBY, O’SCANNLAIN, and FISHER, Circuit Judges.

       Chher Singh, a native and citizen of India, petitions for review of the Board

of Immigration Appeals’ order dismissing his appeal from an immigration judge’s

(“IJ”) decision denying his application for asylum, withholding of removal, and

protection under the Convention Against Torture (“CAT”). We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence, Li v. Ashcroft, 378

F.3d 959, 962 (9th Cir. 2004), and we deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

because the IJ made a specific and cogent demeanor finding, see Arulampalam v.

Ashcroft, 353 F.3d 679, 686 (9th Cir. 2003), and because Singh’s testimony was

inconsistent with his asylum interview statements regarding the nature and extent

of the claimed beating and resulting injury, see Li, 378 F.3d. at 962-64. In the

absence of credible testimony, Singh’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Because Singh’s CAT claim is based on the same testimony found to be not

credible, and he points to no other evidence the IJ should have considered,

substantial evidence also supports the denial of CAT relief. See id. at 1156-57.

      Finally, we reject Singh’s contention that the agency failed to adequately

consider his documentary evidence. See Larita-Martinez v. INS, 220 F.3d 1092,

1096 (9th Cir. 2000) (petitioner must overcome the presumption the agency

considered all the evidence).

      PETITION FOR REVIEW DENIED.




                                          2                                    08-72322